                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
     v.                                )     Case No. 19-00262-CR-W-HFS
                                       )
JEFFREY BLAKE GROSS                    )
                                       )
Defendant.                             )



                                       ORDER

      At a Change of Plea Hearing held on June 9, 2020, before Magistrate Judge

Lajuana M. Counts, defendant executed a Plea Agreement. (Docs. 88-89). In a

Report and Recommendation dated June 17, 2020, Judge Counts determined that

the guilty plea to the lesser included charge contained within Count One of the

Indictment charging defendant with a violation of 18 U.S.C. §§ 841(a)(1), (b)(1)(C)

and 846 - that is, conspiracy to distribute heroin and methamphetamine, and

Count Two of the Indictment charging defendant with a violation of 18 U.S.C. §§

1956(a)(1)(A)(i), (B)(i), (ii) and (h) – that is, conspiracy to commit money



          Case 4:19-cr-00262-HFS Document 104 Filed 07/14/20 Page 1 of 2
laundering, was knowledgeable and voluntary and that the offenses were

supported by an independent basis in fact containing each essential element of

the offenses. (Doc. 90). The defendant also agreed to the forfeiture of property,

which includes a money judgment to be entered against the defendant, as

contained in the Indictment.

       After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 90) and ACCEPT defendant’s guilty

plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




SO ORDERED.

                                       s/ HOWARD F. SACHS
                                       HOWARD F. SACHS
                                       UNITED STATES DISTRICT JUDGE


July 14, 2020
Kansas City, Missouri




         Case 4:19-cr-00262-HFS Document 104 Filed 07/14/20 Page 2 of 2
